Case 1:20-cv-11839-IT Document 29-3 Filed 03/29/21 Page 1of 3

EXHIBIT 3
Case 1:20-cv-11839-IT Document 29-3 Filed 03/29/21 Page 2 of 3

STATE OF RHODE ISLAND SUPERIOR COURT
PROVIDENCE, SC.

DANIEL P. DWYER
VS. . C.A.NO.: PC-2016-4376

PROJO WESTMINSTER LLC;

KRESGE WESTMINSTER LLC; AND :
THIBEAULT DEVELOPMENT LLC, AND :
AMERICAN LABOR SERVICES, INC.

AFFIDAVIT
Now comes Daniel P. Dwyer and makes affidavit under oath and says as follows:
1. I reside at 1081 Oak Hill Avenue, Attleboro, MA. | am the plaintiff in this action.

2, in or about June, 2016, I responded to a job posting and advertisement by
Thibeault Development, seeking a maintenance technician (Exhibit 1). The advertisement
included references to “About Thibeault Development,” and “All Jobs at Thibeault
Development.”

3. I met with William Thibeault, at one of his properties in Boston. He described
generally his real estate properties in Boston and Providence. He also told me that he had
demolition going on at buildings in Providence for three or four months. | was hired by William
Thibeault as a maintenance technician/property manager with responsibility to oversee, maintain
and manage properties of Thibeault Development, including properties in Boston, MA and
Providence, RI. Mr. Thibeault stated to me that he wanted me to be his “eyes and ears” with
respect to overseeing activities at his properties, | understood this to mean all of his properties,
including the Kresge and Projo buildings in Providence.

4. My initial meeting with William Thibeault as described in the preceding
paragraph took place at 630 Washington Street, Boston, MA, a Thibeault Development Property
as described on the Thibeault Development website (Exhibit 2).

5, On July 18, 2016, my first day of employment. I was directed by William
Thibeault to meet him at the Projo building in Providence, RI. We met in the conference room in
the Projo building at 203;213 Westminster Street. Mr. Thibeault talked about the demolition
work that was ongoing, other work in both buildings that needed to be done, and the renovation
of both buildings which were ultimately to be connected. This was reported in the media (Exhibit
3).

6. Demolition work in both buildings was being performed by temporary employees
of a contractor, American Labor Services, Inc.
Case 1:20-cv-11839-IT Document 29-3 Filed 03/29/21 Page 3 of 3

7. An employee of another contractor, Wood Waste of Boston, identified as Hugo
Romero, supervised the demolition work performed by the temporary employees, based upon
instructions and directions from William Thibeault, While working in both the Kresge and Projo
buildings on July 22, 2016, I became aware that Hugo was receiving direction and instruction
regarding the demolition work from William Thibeault. | observed Hugo speak with William
Thibeault by cell phone on two occasions on July 22, 2016.

8. My responsibilities as an employee of Thibeault Development included
monitoring the demolition work at the Kresge and Projo buildings and reporting back to William
Thibeault. [ also performed some of the actual demolition work to remove glass on the second
floor of the Kresge building on the morning of July 22, 2016.

9. | understood that all of my activities as described herein were performed as an
employee of Thibeault Development LLC.

10. On July 22, 2016, | was performing maintenance work in the Projo Building, and
also monitored and did some work in the Kresge building. After arriving in the Kresge building
after lunch, | observed that workers had demolished and undercut the base of a large brick wall
in the building. Shortly therafter, large portions of the wall and ceiling collapsed onto me,
causing me substantial and permanent injuries,

11. Upon information and belief, at the time 1 was injured, there were no municipal
building or renovation permits for the work that was being done in both the Projo and Kresge
buildings.

12. Subsequent to my injuries sustained on July 22, 2016, I received a paycheck and
stub for my earnings while employed at Thibeault Development. It was upon the receipt of this
documentation that I first learned that my wages appeared to be paid by Wood Waste of Boston.

13. T understand that the Projo and Kresge properties were recently listed for sale by

Thibeault Development (Exhibit 4).
Daniel P. Dwyer LZ
une,

Subscribed and sworn to before me on this 30" day of J

aw ae

 

 

ra
NOTARY PUBLIC BRIAN M. FOLEY
NOTARY Pusic
State of Rhode Island
¥ Commiss} ires
Print Notary Name November 23, 2017

My commission expires:
